                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

FEDERAL NATIONAL MORTGAGE           )
ASSOCIATION,                        )
                                    )
                     Plaintiff,     )
                                    )
                  v.                )                       No. 1:11-cv-00768-JMS-MPB
                                    )
CHICAGO TITLE INSURANCE COMPANY, et )
al.                                 )
                                    )
                     Defendants.    )

               ORDER ADOPTING REPORT AND RECOMMENDATION
       The Magistrate Judge submitted his Report and Recommendation on Chicago Title’s

Motion to Hold Judgment Defendant in Contempt of Court and for Sanctions. The parties were

afforded due opportunity pursuant to statute and the rules of this Court to file objections; none

were filed. The Court, having considered the Magistrate Judge’s Report and Recommendation,

hereby adopts the Magistrate Judge’s Report and Recommendation [158].

       Chicago Title’s Motion to Hold Judgment Defendant in Contempt of Court and for

Sanctions be granted in part and denied in part. (Docket No. 156).

       Specifically, the court ORDERS:

       1. It is established that Jekogian has fraudulently transferred money and/or hidden assets

           from Chicago Title. See, e.g., Ind. Code §§ 32–18–2–14, 15;

       2. Chicago Title’s request that it be conclusively established that Jekogian has committed

           fraud in the criminal context, Ind. Code § 35–43–5–4 is denied;

       3. Chicago Title’s request that it be conclusively established that Jekogian has committed

           constructive fraud is denied;



                                               1
          4. That the BBJ Family Irrevocable Trust and the Jekogian Family Trust assets are subject

              to execution by this Court in order to satisfy Chicago Title’s Judgment due to the

              fraudulent manner in which the trusts have been utilized by Jekogian;

          5. Jekogian, individually, is precluded from disputing the Court’s findings regarding

              Jekogian’s fraudulent transfer and fraudulent activities in this case (this would not

              prevent the trusts from seeking any remedy available, if appropriate);

          6. Chicago Title’s request for fees and costs incurred in these post-judgment proceedings,

              aside from those attorneys’ fees already awarded to Chicago Title is granted, excluding

              the activities outlined within the Magistrate Judge’s report and recommendation.

              Chicago Title shall provide an affidavit of its attorneys’ fees for the Court’s review

              within fourteen (14) days of this Order; and

          7. That Chicago Title’s request for additional sanctions under a finding of civil contempt

              be denied.

          Chicago Title is directed to serve this order on Mr. Jekogian no later than October 21,

   2019 and to promptly file proof of the same.



                     Date: 10/18/2019




Distribution to all ECF-registered counsel of record.

Distribution via first-class mail to:

  Nickolas W. Jekogian
  III Signature Group Investments, LLC
  1430 Broadway, Suite 503
  New York, NY 10018
  Nickolas W. Jekogian
  III 171 E. 84th Street, Apt. 28E
  New York, NY 10028
                                                   2
